Title: To Thomas Jefferson from James Monroe, 26 January 1799
From: Monroe, James
To: Jefferson, Thomas


          
            
              Dear Sir
              Albemarle Jany 26. 1799.
            
            Yours of the 3d. reached me yesterday as did likewise that of Dr. Bache mentioned in yours. I shall do every thing in my power to fulfill the Drs. wishes & hope to procure him a settlement in our neighbourhood, such as he will approve. The plan you suggest for negotiation with the parties having land for sale is judicious & shall be followed. Tho’ I fear the price of each will be high & that it will not be easy to lessen it with either. I wish also that Baynham co’d. be added to our circle, as the acquisition of him wod. be important in many respects, nor shall I fail to invite him by such services as I can render. The enterprise of Logan with its consequences will not hurt any in his political sentiments, while the attempt to make it instrumental to that end will have its advantages. The ill humour shewn by the head and all the members of the opposit party, at an interference forbidden by no law, prompted by benevolent motive, & wh. was useful to the publick, is a circumstance wh. will tend to shew the views of that party. The longer there fore the debate is kept up on the resolution, and the greater the zeal of its friends the better the effect, since at best it is legislating on an abstract principle, agnst the form of a precedent shewing the folly of the law. I recd. by the post a letter of wh. I subjoin a copy, because as I recd. & opend several at the same time, I cannot say whether it came inclosed, or otherwise. If in the latter mode as it had inscribed on the seal “Directoire Executif” it may have attracted the attention of those in office & become the subject of animadvertion. If this shod. be the case you will use it as you think fit. We are all well & unite in wishes for yr. welfare.
            Paris 7th. Fructidor an: 6 de la republique Francaise.
            Citoyen—
            Le docteur Logan que J’ai eu le plaisir de voir ici, m’offre une occasion infiniment agreable de me rapeler a votre souvenir; et J’en profit avec d’autant plus de satisfaction, que votre depart de France m’a causé de plus vifs regrets.
            Le Dr. Logan vous dira qu’il a été temoin des dispositions pacifiques du gouvernement Français envers votre nation; et il en emporte des preuves non equivoques. Puisse le genie de la liberté seconder nos efforts pour dejouer les machinations britaniques contre l’independance de nos freres les Americains! Jamais elle n’a couru d’aussi grands dangers, et vous devez conceivoir qu’ils doivent nous allarmer. La liberté des Etats unis nous a couté assez de sang et de trésor pour qu’elle nous soit chére.
            
            Je vous prie de me rappeler au souvenir de Mde. M. & de lui faire agréer mon respectueux hommage. recevez mes salutations fraternelles & amicales.—Merlin
          
          
            editors’ translation
            Paris 7th Fructidor Year 6 of the French Republic [24 Aug. 1798].
            Citizen—
            Doctor Logan, whom I have had the pleasure of seeing here, offers me an infinitely agreeable chance to pay you my respects; and I take advantage of it with all the more pleasure, since your departure from France caused me the sharpest of regrets.
            Dr. Logan will tell you that he has been a witness to the peaceful dispositions of the French government towards your nation; and he bears away unequivocal proofs of it. May the genius of liberty assist our efforts to undo the British machinations against the independence of our brothers, the Americans! Never has it encountered such great dangers, and you must realize that they must alarm us. The freedom of the United States has cost us enough blood and treasure for it to be precious to us.
            I beg you to pay my respects to Mrs. M. & to request her to accept my most respectful homage. Accept my fraternal & friendly greetings. —Merlin
          
        